Citation Nr: 0923520	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-38 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee.

2.  Entitlement to service connection for chronic neck and 
upper back strains.

3.  Entitlement to an initial increased evaluation for 
postoperative residuals of the index finger and ring finger 
of the left hand, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran had verified active service from April 1983 to 
March 2003; a period of additional service beginning in 
December 1982 has been reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in January 2009.  A transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted.

The purpose of this remand is to obtain and associate with 
the claims file, any outstanding VA medical treatment records 
and, to schedule the Veteran for a VA examination(s) in order 
to determine the current severity of his postoperative 
residuals of the index finger and ring finger of the left 
hand, and to determine the etiology of the Veteran's claims 
of osteoarthritis of the left knee and chronic neck and upper 
back strains.

Service treatment records include diagnoses of left patella 
tendonitis (April 1994), muscular-ligamentous strains of the 
upper back and neck (February 1995); a lumbar strain (January 
1996); low back pain (March 1998); thoracic facet syndrome 
(July 1999); and patellofemoral pain syndrome of the left 
knee (February 2002).  

Although the Veteran received a VA examination in August 
2003, this examination is insufficient for rating purposes.  
The examiner did not address the etiology of the Veteran's 
left knee, neck and back disabilities, and the relationship, 
if any, to service.  Additionally, it is unclear from the 
notes of the physical examination if the left knee was 
examined, as no diagnosis/impression was submitted by the 
examiner. 

In a February 2009 statement, the Veteran requested that the 
latest reports from VA Tallahassee outpatient clinic be 
obtained in support of his claims. 

In June 2009, the American Legion submitted a limited waiver 
of RO review in this matter for consideration of additional 
private medical evidence from Ledlow Chiropractic and Pain 
Institute of North Florida.

Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on the issues 
of entitlement to service connection for osteoarthritis of 
the left knee; chronic neck and upper back strains; and 
entitlement to an initial increased evaluation for 
postoperative residuals of the index finger and ring finger 
of the left hand, currently evaluated as noncompensably 
disabling.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim. Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 


Accordingly, the case is REMANDED for the following action:

1.	 The RO/AMC should obtain and associate 
with the claims file, copies of all VA 
Tallahassee outpatient records that 
are not currently of record.

2.	The RO/AMC should obtain copies, if 
any, of additional  private medical 
treatment the Veteran has received for 
any and all disabilities he is 
claiming (entitlement to service 
connection for osteoarthritis of the 
left knee, back and neck strains, and 
for an increased disability evaluation 
for postoperative residuals of the 
index finger and ring finger of the 
left hand). The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file. The RO/AMC should then associate 
these records with the claims folder. 

3.	 The RO/AMC shall schedule the Veteran 
for an orthopedic examination(s).  The 
purpose of the examination(s) is to 
determine the etiology and current 
severity of the Veteran's claimed left 
knee, neck and back disabilities, if 
any.  Additionally, the examination(s) 
should determine the current level of 
disability of the Veteran's 
postoperative residuals of the index 
finger and ring finger of the left 
hand.

The following considerations will 
govern the examination(s):

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should so state. 

4.	 The Veteran is hereby notified that it 
is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claims.  The 
consequences for failure to report for 
a VA examination(s) without good cause 
may include denial of the claims. 38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any scheduled examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last 
known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

5.	 After completion of the above and any 
additional development deemed 
necessary, the RO/AMC should review 
and readjudicate the claims.  See 38 
C.F.R. § 4.2.  If any such action does 
not resolve the claims, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, 
if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




